Citation Nr: 0422416	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado.

This case was the subject of an April 2004 hearing before the 
undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

At his April 2004 Board hearing, and in correspondence prior 
to that time, the veteran indicated that he used lip-reading 
during the speech recognition portion of his VA auditory 
examination.  His testimony was credible, and the high level 
of speech recognition (96 percent bilaterally) at his 
December 2002 VA compensation examination as contrasted with 
the significant degree of hearing loss measured lends 
additional credibility to his assertions in this regard.  
Furthermore, speech recognition measurements in June 2002 VA 
treatment records, while not using the required speech 
testing methodology for VA compensation examinations, were 52 
percent in the right ear, and 68 percent in the left ear -- 
much lower than the levels ascertained at the VA compensation 
examination.  Accordingly, the Board finds that a new VA 
compensation examination is necessary for a determination on 
the merits of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d).  

The veteran inquired at his April 2004 hearing as to whether 
he manifested an "exceptional pattern of hearing loss" in 
his right ear, as defined in 38 C.F.R. § 4.86(b), for 
purposes of rating of his claim.  As the RO indicated in its 
October 2003 Statement of the Case, the veteran did manifest 
"an exceptional pattern of hearing loss" at his December 
2002 VA audiological examination, but the results of the 
examination were still insufficient to warrant a compensable 
rating under the provisions of 38 C.F.R. §§ 4.85 & 4.86.  On 
this point, the Board further notes that the level of hearing 
loss as reflected in June 2002 VA treatment records would be 
sufficient for a finding of an exceptional pattern of hearing 
loss in both the left ear and the right ear, although it is 
not clear whether these measurements satisfy VA compensation 
examination criteria for measuring hearing loss.

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a compensable 
initial rating for bilateral hearing loss 
of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA audiological examination for 
the purpose of determining the current 
severity of his service-connected 
bilateral hearing loss.  The RO should 
send the claims file to the examiner for 
review, and the clinician should indicate 
that the claims file was reviewed.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to a compensable initial 
rating for bilateral hearing loss with 
consideration of all of the evidence 
added to the record since the October 
2003 Statement of the Case.  
Readjudication should continue to include 
consideration of 38 C.F.R. § 4.86, 
regarding exceptional patterns of hearing 
loss, if warranted by the results of the 
examination.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the October 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



